j
:,.          -   . ‘. “‘._    : : ..   *.I. +                                                                                _..
                                                ._                                               .’                                                                      .
                             ‘.                                     -...:...                                                          .     :,,           :
                                                                                                                                                  .
 . .   ..:                               .

ti                           OFFICE          OF THE Al-iORNEY                    GENERAL.                  OF IEDCAS                          ’


                                                                                ..
                                                                                                                             . T
                                                     .
                                                                                     .   .‘
                                                                                          ...   . .                                . . ‘~
                                                                                                      .
                                                              .I.                                     ‘I                                      .
                                                                                                                        ..
                                                     Loo&y   :-      ‘: _ ‘:         .-. ‘.- : ‘i;:        :I                                         ;                      .
                                                                                                                .
                                                                                                                    .
                                                                           .m.- .. .. .. .~.a[                                              .;;           . ..,     1
                                                                                        :.                                                                 ‘, :~ .’ -.
                                                                                :
,-                       _,   ..-.

                              .
                          \
                     :                                      ,



          .Honorable ,S,D',:&onori +&e     &3




                                                :     ,
             ,    ‘i?le
                      toma under i&u3 ti3 Stata has' &dtik&an     to
          pay off bx&   voted, the ~~prscacds
                                            OS &ioh hsva been spent
          on de&z&ad          *.,,‘provide%bat n co-mty or .road cm-
                        hi&%x~--~
          trfot oontinuos ll&lo $02 tha payzma$ of that inriobtadnass
          inas3suohd8 t&o Stat0 h5a xtrely ossur%irthe‘gaymnt tnaro-
                                               to Soction 8 0S CL0 Eond
                                               0-I ,:..;..,.',, .:.,
                                                                   ;..._
                                                                       -  ..
                                                  : -. I,..,:
                             .~ ..
                        6, .x0 .&3&310& .0f t& XCC &&iibe           ..   _
                       d to.eu'thorizet3e &ving or lozu?iz~~ of
                                 ststtotq 433ycounty or district
                                 redit of'the Stata in my .xnnar
                                         3lt Of     any.&       tb4   OUt8tWl&ni:        .
            'T-rod   indobtsdncss,herairz  rctfcmed to of the cow-                        .
                t&a3 Or diBtP~Qt4  Of' t&4 StatO.' .-xt ia hareby dc-    :               ,*..
             I.'olared talc all c1.Q$ii10Indobte‘dn48s,    .a0 l3ert35.n
                dtifinod,o.kaLlrczain fndcbtsdnessof ~therospec-..
                five,bountlos,or,&fined ro6d distriots rihic$ia-
                swd..it, and said 'comtioo 4i?dafinad road distriots
                shall mmain $ia‘oLe~  onsafd 3nd.abttPdnefw  accor.~iry.~.          .'
                                                                                     *
            . .tu Its turns and tagor~ tqd it Is not the purjxxo oz'
                          .of this Acts or any part thareof,:    to obli- i
                                               octly ix?lndfreotly,.a-
                                        ~ayxunt OS any ouch ~bI.Qatfons
                                        oxaa u;louldassumo the pqm.nt ..
                                           this Act ia not to bc con-
                                           tank6any paymant ~02the
                                           ,.nor sbalJ.'suchholders
                                               ho approprictionOS anf
                                                  idod for, aor &all.
                                                  9 a oor3tracton .tha.
                pwt of thy Stats to z&c rxmag .ata$lablc.toany
                county SOP tie cor,ctmctioa OS .~odd,itiQrs~ b&ornf,
            . : roada. 'l'hc p2oviaiow 'haroof   .a~t3isteo$xl sol4.~~ta
             . aczi~anauto,         CL& r4S.zhzr44 o&id comtics
                             z*c>~~y,                               azd,
                dletricts for~.tineaid tlnciAssiatnnce they have give
                                             , UdTl3nCi~ and oontrliju-
                                             iiooiiotructlng StaticZigs-
                                                      ~ ‘
             .
..
 t   ..         math Wxmiua  thu I~~~iolcrtu+a,upropriatoa Srm thb
          St&o Trcamry a'am woJYiclent to iwet taa proportionata20.3-t
                                                  .
                                                    - -::'-
I.                           ,~i
payero aorpo1s.u~ to.c&vl.so-3otitbnt thme dollqiixat tziis
&auld be;oollooted tiLo'i.i.
                          aitl,the at&w dalhqiient tsxfx+.
           :
 :. .. "           ..         .;..-.              ..
                  ,.   ..
  . : .-.'Jinae
              you Btato thiatno 10~3 imi boen md@ eii?ce121:.
'thepe:would.be.noroad bond taps dell;lquez$.forthe ~earo
fmbsoqixmiito that;:.
                   ~ezxr,'. .,,
                              ; . : :~   .
  . .                             <-
  I .,i
      :. :




               ,'a    '..I . .~